   Case 3:19-mj-00087-DJN Document 1 Filed 06/06/19 Page 1 of 2 PageID# 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division



UNITED STATES OF AMERICA

       V.
                                                            Criminal No. 3:19mj
WILLIE B. GREEN,JR.,

               Defendant.


                                CRIMINAL INFORMATION


       THE UNITED STATES ATTORNEY CHARGES THAT:

At all relevant times:

       1.      Hie defendant, WILLIE B. GREEN,JR., was on Hunter Holmes McGuire

Veterans Administration Medical Center, Richmond, Virginia,in the Eastern District of Virginia.

       2.      Hunter Holmes McGuire Veterans Administration Medical Center is property

administered by the Department of Veterans Affairs and is within the special territorial
jurisdiction ofthe United States and this Court.
                                         COUNT ONE


       On or about March 29,2019,in the Eastern District of Virginia at Hunter Holmes

McGuire Veterans Administration Medical Center, Richmond, Virginia, property administered

by the Department of Veterans Affairs, being within the jurisdiction ofthis Court and within the
special territorialjurisdiction ofthe United States, the defendant, WILLIE B. GREEN,JR., did
knowingly and intentionally possess marijuana, a Schedule I controlled substance.
       (In violation of Title 21,United States Code, Section 844(a)).
   Case 3:19-mj-00087-DJN Document 1 Filed 06/06/19 Page 2 of 2 PageID# 2




                                        COUNT TWO
                                    (Citation No. 7702985)

       On or about March 29,2019,in the Eastern District of Virginia at Hunter Holmes

McGuire Veterans Administration Medical Center, Richmond, Virginia, property admimstered

by the Department of Veterans Affairs, being within the jurisdiction ofthis Court and within the
special territorial jurisdiction ofthe United States, the defendant, WILLIE B. GREEN,JR.,
knowingly and without authorization introduced onto Veterans Administration-controlled
property a controlled substance,to wit, marijuana, a Schedule I controlled substance.
       (In violation of Title 38,Code of Federal Regulations, Section 1.218(b)(18)).


                                                    G.ZACHARY TERWDLLIGER
                                                    UNITED STATES ATTORNEY



                                            By:
                                                    Kenneth R. Simon,Jr.^'
                                                    Assistant United States Attorney
